Title: 9th.
From: Adams, John Quincy
To: 


       In the afternoon went into Paris. Carried 21. Louis d’ors to Mrs. Barclay. Got of Froullé an Eutropius, and a Historiae Augustae Scriptores; called at Mr. West’s lodgings but he was not at home. Walked half an hour in the Palais Royal. Not much Company. Met Captn. Paul Jones, and Mr. Starke, who offered to take any thing for the Hague. He goes on Monday. Went to Mr. Jefferson’s and spent the evening there. They are all ill with Colds: Mr. Williamos was not there: the Marquis de la Fayette came in while I was there. He is going into the Country in a short time. He talk’d upon various subjects; and among others concerning the Dukes and Peers, he said, he did not believe that upon the face of the Earth, an order of men could be found, so numerous, in which there are so few men of Sense: they are a parcel of fools, said he and in the whole band there are not more than five or six men of any tolerable understanding. The only privilege of any consequence attached to their title is, the right to take a seat in Parliament: where if they had any ambition and abilities, they might serve to counterpoise in some manner the power of the king: but he gives them to understand, that he wishes they would not go to the Parliament and in true Courtiers they give up this precious right. “I am continually spurring them up, (continued he) and I tell them, it is folly in them not to assert their rights, but all without effect, and among all those I know, the only one of knowledge and abilities, I am acquainted with is the Duke de la Rochefoucauld: he is a true patriot; but is not an eloquent man, and being entirely alone, he can do nothing.” I thought the Marquis spoke somewhat openly and freely for a french nobleman: especially for one so nearly allied as he is to two or three Dukes. Perhaps he thought that among Americans, he could freely speak his mind without any danger.
      